Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 21, 2019

The Court of Appeals hereby passes the following order:

A20A0445. DEBORAH L. BEACHAM v. CHARLES WAYNE BEACHAM.

      After entering a final order in the parties’ custody dispute in 2018, the trial
court entered an order in May 2019 prohibiting plaintiff Deborah L. Beacham from
filing additional documents in the case without prior court approval. Beacham filed
an application for discretionary appeal from this order, which this Court denied. See
Case Number A19D0565, denied Aug. 8, 2019. Beacham also filed this direct appeal
from the same order.
      Generally, appeals from orders in domestic relations cases must be pursued by
discretionary application. See OCGA § 5-6-35 (a) (2). Although orders pertaining to
custody may be appealed directly under OCGA § 5-6-34 (a) (11), orders in such cases
that do not pertain to custody require compliance with the discretionary application
procedure. See Voyles v. Voyles, 301 Ga. 44, 47 (799 SE2d 160) (2017). Because the
order Beacham seeks to appeal was entered in a domestic relations case, she properly
filed a discretionary application. Our denial of that application served as an
adjudication on the merits, which bars this direct appeal under the doctrine of res
judicata. See Northwest Social & Civic Club, Inc. v. Franklin, 276 Ga. 859, 860 (583
SE2d 858) (2003).
For this reason, the appeal is hereby DISMISSED. See id. at 861.

                               Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                10/21/2019
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                               , Clerk.